Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00267-CV

                                    Rolando HERNANDEZ,
                                           Appellant

                                                v.

                                AMISTAD READY MIX, INC.,
                                        Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 31393
                        Honorable Enrique Fernandez, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED IN PART as to Rolando Hernandez’s negligent-entrustment theory of liability. The
remainder of the trial court’s judgment is REVERSED and this case is REMANDED for further
proceedings consistent with this court’s opinion. We order that appellant recover his costs of this
appeal from appellee.

       SIGNED February 8, 2017.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice